DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 11-16, the claimed limitation “tan a = y/x and a = arctan (y/x)” is broad because it encompasses all possible values, ironically, the word “variables x and y” do not identify any particular value, much less one that has support within applicant's disclosure. There are no specific values corresponding to the variables x and y, the amount of direction provided by the inventor for the expansive scope of all possible values is none.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al (Pub. No.:  US 2003/0120154).
Regarding claim 1, Sauer et al disclose a method of directing an instrument from a surface to a target structure beneath the surface [see 011], the method comprising the following steps:
emitting a first planar ultrasonic beam (3) in a first direction within a first plane [see 0024 and fig 1];
emitting a second planar ultrasonic beam (5) in the first direction within a second plane, which is substantially perpendicular to the first plane [see 0024 and fig 1];
projecting a first light line substantially within the first plane, wherein the first light line defines a guide path for the instrument [see 0011, 0023-0024] by disclosing line of light on the patient's skin 
projecting a second light line within a third plane, which is substantially perpendicular to the first plane and intersects (via the mount, emphasis added) the second plane at an oblique angle [see 0023, 0029 and figs 7-8] by disclosing mount 24 causes light source 22 to project its beam 3 in a desired direction [see 0023]; therefore an oblique angle can accessed (emphasis added);
wherein the second light line intersects and is substantially perpendicular to the first light line [see 0023-0024, 0011 and figs 7-8] wherein the third plane defines an angle of entry for the instrument [see fig 7] and wherein a point of intersection between the first light line and the second light line defines a point of entry for the instrument [see 0024, 0011 and fig 7];
aligning an end of the instrument (needle) with the point of entry [see abstract, 0011, 0024-0025, 0029 and figs 7-8] by disclosing when the needle is aligned in an in -plane pose, the needle is seen to be illuminated by the light along its length [see 0011];
aligning a length of the instrument with both the guide path and the angle of entry [see 0011, 0029, abstract and figs 7-8] by disclosing when the needle is aligned in an in -plane pose, the needle is seen to be illuminated by the light along its length [see 0011];
guiding the instrument through the point of entry toward the target structure beneath the surface, while substantially maintaining alignment of the length of the instrument with both the guide path and the angle of entry [see abstract, 0029, 0033, 0037-0038] by disclosing when the needle is aligned in an in -plane pose, the needle is seen to be illuminated by the light along its length. The image displayed on the viewing device provides guidance to adjust the tilt of the needle within the ultrasound plane towards the target [see 0011].



Regarding claim 3, Sauer et al disclose wherein the second image includes a centerline [see 0029 and figs 7-8].

Regarding claim 4, Sauer et al disclose wherein the centerline corresponds to a center of the second planar ultrasonic beam [see fig 7]

Regarding claim 5, Sauer et al disclose aligning the second planar ultrasonic beam over the target structure such that the centerline of the second image is substantially centered over an image of the target structure (35) [see 0032-0033, 0037-0038 and fig 7].

Regarding claim 6, Sauer et al disclose aligning the first planar ultrasonic beam over the target structure such that the target structure is visible in the first image while the centerline of the second image is substantially centered over the image of the target structure (35) [see 0032-0033, 0037-0038 and fig 7].

Regarding claim 7, Sauer et al disclose determining both a vertical and a horizontal distance between the target structure and a light source projecting the second light line [see 0032-0033, 0037-0038 and fig 7].

Regarding claim 8, Sauer et al disclose selecting the target structure on the first or second image [see 0032-0033, 0037-0038 and fig 7].

Regarding claim 9, Sauer et al disclose selecting a desired angle (by tilting/adjusting) of entry [see 0011, 0033, 0038].

Regarding claim 10, Sauer et al disclose selecting a desired point of entry on the first image [see 0011, 0033 and 0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793